Citation Nr: 1709110	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

2. Entitlement to service connection for osteoarthritis of the left knee.

3. Entitlement to service connection for a meniscal tear and tendonitis of the right knee. 

4. Entitlement to service connection for a kidney condition.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.

7. Entitlement to service connection for a prostate condition, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1966 to May 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from January 2009, July 2011, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed a properly executed VA Form 21-22 in favor of AMVETS in November 2007. A representative may revoke a power of attorney so long as it does not adversely impact the Veteran's interests. See 38 C.F.R. § 14.631 (2016). In May 2014, prior to the date this case was certified to the Board, AMVETS withdrew its representation. AMVETS included a letter it had sent to the Veteran informing him of the withdrawal. The evidence does not show, nor has the Veteran asserted, that AMVET's withdrawal of representation has adversely impacted his interests. No new VA Form 21-22 or 21-22a has been received. Accordingly, the Veteran is unrepresented.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for hypertension, a skin condition, and a prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's osteoarthritis of the left knee is not etiologically related to his active military service.

2. The Veteran's meniscal tear and tendonitis of the right knee is not etiologically related to his active military service.

3. The Veteran's reported kidney pain and urinary symptoms are not etiologically related to his active military service.

4. The Veteran had a diagnosis of PTSD during the pendency of his claim that is due to his active military service.   


CONCLUSIONS OF LAW

1. The criteria for service connection for osteoarthritis of the left knee have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a meniscal tear and tendonitis of the right knee have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3. The criteria for service connection for a kidney condition have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4. The criteria to establish service connection for PTSD are met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in December 2007, March 2008, October 2010, and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

Although no VA examination has been obtained in connection with the claims of entitlement to service connection for osteoarthritis of the left knee and a meniscal tear and tendonitis of the right knee, there is no evidence that there was any incident in service related to these conditions, that they manifested to a compensable degree within a year after service, or are otherwise related to service. Thus, the Board finds that a VA examination is not required to decide these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999).


Exposure to Herbicide Agents

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

The Veteran's military records show that he has the required service in Vietnam and qualifies for the presumption of exposure to herbicide agents.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 
38 C.F.R. § 3.307(a)(6)(ii). Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicide agents under 38 C.F.R. § 3.307(a)(6). 

None of the conditions claimed by the Veteran are listed in 38 C.F.R. § 3.309(e). Therefore, even though the Veteran's Vietnam service entitles him to the presumption of exposure to herbicide agents, the Veteran does not have any of the listed conditions which would entitle him to service connection based upon the presumption. Exposure to Agent Orange in itself does not entitle a Veteran to compensation. VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Notwithstanding the foregoing presumption provisions, a veteran may still establish service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board will address direct causation below.    

Left and Right Knees

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that his left and right knee disabilities are the result of his military service. 

The Veteran's private treatment records show that in 1980 he had an arthroscopy on his left knee and was diagnosed with osteoarthritis of the left knee. The Veteran's private treatment records show treatment in 2003 for right knee pain and an MRI, which showed an MCL tear and chondromalacia of the right knee. 

However, his service treatment records do not reveal any treatment for or complaints or symptoms of any issues with his left or right knees. Both the Veteran's entrance and separation examination showed normal knee examinations. There is nothing in the record to suggest that this condition occurred in service or during the presumptive period after discharge from service or is linked to the Veteran's asserted direct herbicide agent exposure.  At no point did the Veteran's treating providers find that his knee disabilities were due to his period of service.  

There is no competent evidence linking the Veteran's current left and right knee disabilities to the Veteran's active military service. A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between military service and disabilities of the left and right knees. 

The claims must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Kidney Condition

The Veteran contends that he has a kidney condition that is the result of his military service. 

The Veteran's VA treatment records note reports of lower urinary tract symptoms, such as experiencing a sensation of incomplete emptying, urinary frequency, nocturia, and post-void dribbling. A review of the Veteran's treatment records do not show any diagnosis of a kidney condition.

The Veteran has reported kidney pain. However, pain alone is not compensable. See generally, Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical diagnosis such as a kidney disorder. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110; 1131. In the absence of proof of present disabilities there can be no valid claims. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521   (1996).

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

The Veteran asserts that he has PTSD that is a result of his active military service. 

When a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). If a claimant is diagnosed with a disability, and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service. The question of severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation", "rating", and "service connection" as although related, each having a distinct meaning as specified by Congress). 

The Veteran was diagnosed with PTSD by his VA treating physician, Dr. V.R., in January 2006 and more recently in December 2010. As previously discussed, the Veteran has documented service in Vietnam, and his combat stressors of experiencing incoming mortars and an ambush on his unit's night patrol in Quang Tri, Vietnam, were verified by the RO. The Veteran was afforded VA medical examinations in December 2008 and April 2011. Neither examiner provided an opinion as to whether the Veteran's PTSD was related to his active military service, because neither examiner diagnosed the Veteran with PTSD.

The Board notes that the Veteran is already service-connected for an anxiety disorder, major depressive disorder, and sub-threshold PTSD. There is no indication that the Veteran's 50 percent disability rating in effect for these psychiatric disorders has been lessened by his lack of service connection for PTSD. However, the law provides that under the benefit of the doubt doctrine, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. Mittleider v. West, 11 Vet. App. 181 (1998). Service connection will therefore be granted. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress); 38 C.F.R. § 4.14 (the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155 and 
38 C.F.R. § 4.14 , it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings). 

The claim of service connection for PTSD will be granted.


ORDER

Service connection for osteoarthritis of the left knee is denied. 

Service connection for a meniscal tear and tendonitis of the right knee is denied.

Service connection for a kidney condition is denied.

Service connection for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Regarding the Veteran's claim for service connection for hypertension, the Board finds that a VA examination is warranted. Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, VA treatment records indicate that the Veteran has a current diagnosis of hypertension.  He reports that he was first diagnosed with hypertension in the 1970s, years after his period of service. The Veteran has service in Vietnam, which entitles him to the presumption that he was exposed to herbicide agents. Additionally, the Veteran stated that he was directly exposed to Agent Orange while serving in Vietnam when it was sprayed above him. The Board notes that the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. See Nat'l. Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011). With respect to the phrase "limited or suggestive evidence or an association," the Secretary of Veterans Affairs has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence." See 75 Fed. Reg. 81,332 , 81, 333 (Dec. 27, 2010 ). In light of the Veteran's current hypertension diagnosis, his service in Vietnam, and the fact that the medical evidence suggests an association between the Veteran's hypertension and his presumed Agent Orange exposure, the Board finds that a VA examination is warranted to assess the nature and etiology of any diagnosed hypertension. See McLendon, 20 Vet. App. at 83, 38 C.F.R. § 3.159 (c)(4).
 
With regard to the Veteran's claim for service connection for a skin condition, the Board finds that a VA examination is warranted. Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA treatment records indicate that the Veteran has current diagnoses of seborrheic dermatitis of the scalp and actinic keratosis. In light of the Veteran's current skin diagnosis, his service in Vietnam, and the fact that there are skin conditions that are entitled to presumptive service connection as the result of his presumed Agent Orange exposure, the Board finds that a VA examination is warranted to assess the nature and etiology of any diagnosed skin condition. See McLendon, 20 Vet. App. at 83, 38 C.F.R. § 3.159 (c)(4).

Additionally, with regard to the Veteran's claim for a prostate condition, the Board finds that a VA examination is warranted. Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon, 20 Vet. App. 79 (2006). In this case, VA treatment records indicate that the Veteran had findings of elevated PSA and a diagnosis of benign prostatic hypertrophy. In light of the Veteran's current prostate diagnosis, his service in Vietnam, and the fact that prostate cancer is entitled to presumptive service connection as the result of his presumed Agent Orange exposure, the Board finds that a VA examination is warranted to assess the nature and etiology of any diagnosed prostate condition. See McLendon, 20 Vet. App. at 83, 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records since January 2016 and associate them with the Veteran's claims file. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond. 

2. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any diagnosed hypertension, to include as due to herbicide agent exposure. The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension is etiologically related to or had its onset during his period of service. The examiner must also indicate whether any diagnosed hypertension is at least as likely as not related to his presumed and asserted actual herbicide agent exposure, even though the condition is not listed as an herbicide agent presumptive disability. In making this assessment, the examiner is to consider the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.

The examination report must include a complete rationale for all opinions expressed.

3. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any diagnosed skin condition, to include as due to herbicide agent exposure. The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed skin condition is etiologically related to or had its onset during his period of service. If the Veteran is diagnosed with any skin condition other than chloracne, the examiner must state whether the condition is another acneform disease consistent with chloracne. The examiner must also indicate whether any diagnosed skin condition is at least as likely as not related to his presumed and asserted actual herbicide agent exposure, even though the condition(s) are not listed as an herbicide agent presumptive disability. 

The examination report must include a complete rationale for all opinions expressed.

4. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any diagnosed prostate condition, to include as due to herbicide agent exposure. The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate condition is etiologically related to or had its onset during his period of service. If the Veteran is diagnosed with a prostate condition other than prostate cancer, the examiner must also indicate whether any diagnosed prostate condition is at least as likely as not related to his presumed and asserted actual herbicide agent exposure, even though the condition(s) are not listed as an herbicide agent presumptive disability. 

The examination report must include a complete rationale for all opinions expressed.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


